 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                      Case No. 1:16-cv-01356-LJO-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       REQUEST FOR EXTENSION OF TIME TO
13           v.                                        OPPOSE PLAINTIFF’S MOTIONS NUNC
                                                       PRO TUNC
14    CHANELO, et al.,                                 (ECF No. 49)
15                       Defendants.                   ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR 30-DAY EXTENSION OF TIME TO
16                                                     FILE REPLY RE: MOTION TO AMEND THE
                                                       COMPLAINT
17                                                     (ECF No. 52)
18                                                     THIRTY (30) DAY DEADLINE
19

20          Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

21   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

22   currently proceeds on Plaintiff’s first amended complaint for claims of excessive force against

23   Defendants Sotelo, Chanelo, Wattree, Hunt, Castro, Gonzalez, Ramirez, and Rodriguez, related to

24   events of March 13, 2013.

25          On December 13, 2019, Plaintiff filed a motion to amend the complaint and a motion for

26   joinder of claims, together with a lodged proposed amended complaint. (ECF Nos. 45, 46, 47.)

27   On January 2, 2020, Defendants filed a request for a fourteen-day extension of time to oppose

28   Plaintiff’s motions. (ECF No. 49.) On January 15, 2020, before the Court had ruled on the
                                                       1
 1   request for an extension of time, Defendants filed their opposition to Plaintiff’s motions. (ECF

 2   No. 50.)

 3          Currently before the Court is Plaintiff’s motion for a thirty-day extension of time to file a

 4   reply to Defendant’s opposition, filed January 27, 2020. (ECF No. 52.) On January 29, 2020,

 5   Defendants filed a notice of non-opposition to Plaintiff’s motion for extension of time. (ECF No.

 6   53.)

 7          In light of Plaintiff’s apparent non-opposition to Defendants’ original request for

 8   extension of time, and Defendants’ non-opposition to Plaintiff’s request, the Court finds good

 9   cause to modify the briefing schedule in this matter. Fed. R. Civ. P. 6(b).

10          Accordingly, IT IS HEREBY ORDERED as follows:

11          1. Defendants’ request for extension of time to oppose Plaintiff’s motions, (ECF No. 49),

12               is GRANTED, nunc pro tunc;

13          2. Defendant’s opposition, filed January 15, 2020, is deemed timely filed;

14          3. Plaintiff’s motion for an extension of time to file a reply in support of his pending

15               motion for joinder of claims and motion to amend the complaint, (ECF No. 52), is

16               GRANTED; and

17          4. Plaintiff shall file his reply within thirty (30) days from the date of service of this

18               order.

19
     IT IS SO ORDERED.
20
21      Dated:     January 31, 2020                            /s/ Barbara   A. McAuliffe                _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
